Citation Nr: 1441557	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-15 295A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee (also referred to as a right knee disability). 

2.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the left knee on the basis of limitation of extension.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee on the basis of limitation of limitation of flexion.

4.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee on the basis of instability.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, in a rating in April 2010, the RO increased the rating for limitation of extension of the left knee to 20 percent rating.  In a rating decision in November 2010, the RO assigned a separate 10 percent rating for limitation of flexion of the left knee.  In a rating decision in January 2013, the RO assigned a separate 10 percent rating for instability of the left knee.    

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file. 

In April 2012, the Board remanded the case for further development.  As for the right knee the development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a statement in March 2013, the Veteran raised the claims of service connection for hepatitis C, Meniere's disease, and a left fifth finger disability, which are referred to the RO for appropriate action. 



The claims for increase for the left knee and the claim for a total rating are REMANDED to the Agency of Original Jurisdiction. 


FINDING OF FACT

Degenerative joint disease of the right knee is manifested by flexion greater than 30 degrees and normal extension without recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in July 2008 on the underlying claim of service connection.  Where, as here, the claim of service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


The RO has obtained service records, VA records, private medical records, and records of the Social Security Administration.  

The Veteran was afforded VA examinations in September 2008, in March 2010, in October 2010, and in April 2012.  

In November 2008 in the notice of disagreement and in May 2009 in the substantive appeal, the Veteran asserted the examination in September 2008 was inadequate, because not enough time was given for the examination.  The Veteran has not alleged that the other VA examinations were inadequate.  As the VA examinations were based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examinations, including the examination in September 2008, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 


Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.


Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Current Rating

The right knee disability is currently rated 10 percent under Diagnostic Codes 5010 and 5260 for degenerative joint disease and limitation of flexion under Diagnostic Codes 5010 and 5260.  Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion.  

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 10 percent rating.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.

Another potentially applicable Diagnostic Code is Diagnostic Code 5257. 

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.

Evidence 

In September 2008, private medical record shows that the Veteran complained of right knee pain and giving way due to pain.  On examination, there was full range of motion, excellent stability, and no effusion.  




In September 2008 on VA examination, the Veteran complained of right knee pain and occasional instability and swelling.  He denied locking or flare-ups of symptoms. 

On testing range of motion, flexion was to 125 degrees and extension was to 0 degrees with pain.  There was no additional loss of motion after repetitive use.  


There was no significant joint warmth, swelling, redness, or crepitus.  There was no significant ligamentous abnormality.  The Veteran had no laxity with varus or valgus stressing of the knee. The anterior drawer, posterior drawer, McMurray, and Lachman tests were normal.  

In November 2008, VA records show that the Veteran complained of knee pain.   Range of motion within normal limits and muscle strength was of 4 of 5.  

In March 2010 on VA examination, the Veteran complained of knee pain, swelling, locking, and instability.  On testing range of motion, flexion was to 115 degrees and extension was to 0 degrees with pain.  There was no additional loss of motion after repetitive use.  There was swelling.  The knee was stable to varus and valgus stressing.    

In October 2010 on VA examination, the Veteran complained of constant knee pain, locking, and swelling, but not denied instability or flare-ups of symptoms.  On testing range of motion, flexion was to 50 degrees and then to 40 degrees with repetitive use.  Extension was to 0 degrees.  Varus and valgus stressing were normal, but stability tests were not done due to lack of tolerance and guarding.  There was no erythema, warmth to touch, bony deformity, joint effusion, or swelling of the right knee. 





In April 2012 on VA examination, the Veteran complained of right knee pain.  On testing range of motion, flexion was to 110 degrees with pain at 90 degrees and extension was to 0 degrees.  There was no additional loss of motion after repetitive use, or weakened movement, or pain, or incoordination. There was full strength in flexion and extension.  Stability tests were normal.  There was no evidence of subluxation or dislocation.  There was no meniscal abnormality.      

Analysis

As for limitation of flexion under Diagnostic Code 5260, the criterion for the next higher rating is flexion limited to 30 degrees.  During the appeal, flexion limited either to 125 degrees, 115 degrees, 50 degrees with pain at 40 degrees, or 110 degrees with pain at 90 degrees does not more nearly approximate or equate to flexion limited to 30 degrees under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

As for a separate rating for limitation of extension under Diagnostic Code 5261, the criterion for a compensable rating is extension to 10 degrees.  During the appeal, extension to 0 degrees does not more nearly approximate or equate to extension limited to 10  degrees under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 

As for a separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  In September 2008, stability was excellent.  Also in September 2008, there was no laxity with varus or valgus stressing of the knee and the anterior drawer, posterior drawer, McMurray, and Lachman tests were normal.  In March 2010 on VA examination, the knee was stable to varus and valgus stressing.   



In October 2010 on varus and valgus stressing were normal, but stability tests were not done due to lack of tolerance and guarding.  In April 2012 on VA examination, the stability tests were normal, and there was no evidence of subluxation or dislocation.  

While the Veteran complained of instability, the findings fail to show recurrent subluxation or lateral instability.  In the absence of findings of recurrent subluxation or lateral instability, the criteria for compensable rating under Diagnostic Code 5257 are not met.  

And the Board finds that the Veteran's subjective symptoms are outweighed by the objective findings.

In the absence of evidence of ankylosis or meniscal abnormality a separate under either Diagnostic Codes 5256 (ankylosis), 5258 (meniscal abnormality), or 5259 (removal of meniscus) is not warranted. 

On the basis of the findings on the VA examinations, the preponderance of the evidence against an initial rating higher than 10 percent for the right knee disability on the basis of limitation of flexion, or separate compensable rating on the basis of limitation of extension, or recurrent subluxation, or lateral instability at any time during the appeal period.  As the preponderance of the evidence against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.   If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the right knee disability to the rating criteria under Diagnostic Codes 5260 (limitation of flexion), 5261 (limitation of extension), and 5257 (subluxation or instability), the symptomatology and level of severity are encompassed in the criteria.  Therefore referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The claim for a total disability rating is remanded.


ORDER

An initial rating higher than 10 percent for degenerative joint disease of the right knee is denied.  







REMAND

In a statement in March 2013, after the issuance of the supplemental statement of the case in January 2013, the Veteran identified additional VA records pertinent to the appeal.  As VA will make as many requests as are necessary to obtain relevant VA records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request VA records since January 2013 from the Birmingham VAMC. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine the current level of left knee impairment.  The VA examiner is asked to describe the functional impact of the Veteran's bilateral knee disability on his ability to work.  

3.  After the above development adjudicate the claim for increase for the left knee disability.  If during the course of the appeal, the Veteran's combined rating increases to 60 percent or more, consider the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).    




If the Veteran's combined rating remains at 50 percent refer the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(b) to the VA's Director of Compensation for extraschedular consideration.   

If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


